Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. Claims 1-14  are pending. 


2. Applicant’s election without traverse of Group I, claims 1-14  in the reply filed on 07/19/22 is acknowledged.


3. Claims 1-14 read on a method of enhancing a therapeutic activity of a plurality of fibroblast are under consideration in the instant application. 


4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 9 -11 are  rejected under 35 U.S.C. 112(a, b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

7. Dependent claims 9 recites “conditioned medium”.  There is insufficient antecedent basis for this limitation in the claims, since the  base Claim 1 does not recite conditioned medium. 


8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.  Claim(s)  1-14 are rejected under 35 U.S.C. 102(a1,2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spitz et al., ( Methods in Molecular Biology, 2010,v.610, pages 183-199), Bohrn et al., ( Procedia Engineering, 2010, v.5 pages 17- 20), Pufe et at., ( J of Pathology, 2003, v.200, pages 130-136 and Saed et al., ( Fertility and Sterility, 2002, v.78 pages 137-143)

Spitz et al., teach a method of culturing fibroblast to a condition  comprising  oxidative stress. Spitz et al teach that said condition results in increasing heme oxygenase activity and/or expression ( see entire document, Abstract in particular).

Bohrn et at.,  teach a method of culturing fibroblast, comprising exposing said fibroblast to carbon monoxide ( see entire document, Abstract in particular).

Pufe et at.,  teach a method of culturing fibroblast, comprising exposing said fibroblast to hypoxia. Pufe et at., teach that said condition might be beneficial for inducing proliferation of fibroblast. ( see entire document, Abstract in particular).

Saet et at.,  teach a method of culturing fibroblast, comprising exposing said fibroblast to hypoxia. Saet et at teach that said condition can be beneficial for inducing proliferation and inhibiting apoptosis of fibroblast. ( see entire document, Abstract in particular).

It is noted that Bohrn et at., Pufe et at and Saet et at., do not explicitly teaches that exposure fibroblast to hyposia and/or carbon monoxide results in stimulation of heme oxygenase expression. However, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Thus, said functional properties would be an inherent properties of the referenced methods of exposing fibroblast to carbon monoxide and/or hypoxia. Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.

It is noted that the CAFC recently held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable.


Once a prima facie case of anticipation with a basis in fact and/or technical reasoning which reasonably supports the determination that an allegedly inherent characteristic necessarily flows from the teachings of the applied prior art is established it is applicant's burden to prove that the subject matter shown to be in the prior art does not possess the characteristics of the claimed invention. See Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Patent App. & Int. 1990); In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986) and MPEP § 2112.

Claims 9-14 are included because it would be conventional and within the skill of the art to : (i) identify an effective amount of fibroblast to be provided to the individual (ii)  determine an  effective condition and duration for .hypoxia; (iii) the optimal medium for culturing fibroblast. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
 

The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 


11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

12. The claims 1-14  are  provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-30  of copending Application No.20210393700; claims 1-15 of copending Application 20210309971. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30  of copending Application No.20210393700; and  claims 1-15 of copending Application 20210309971 each recited a method of augmenting efficacy of fibroblast comprising a step of exposing fibroblast to hypoxia. 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

13. Claims 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11/034934. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No.11/034934 recited a method of generating fibroblast comprising a step of exposing fibroblast to hypoxia. 

 
14. No claim is allowed.

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644